Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,9-11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al (“Neugebauer”, US 2015/0100876) in view of Homer (“Homer”, US 2015/0074145) in view of Carlen et al (“Carlen”, US 2015/0347368) in view of Gillett et al (“Gillett”, US 2015/0227514)

a method for commenting on an online document ([0002] online article), comprising: 
monitoring an operation performed by a user on a display interface, and identifying a commenting behavior for commenting on a first document (Abstract, Upon receiving virtual ink annotations, the current page of digital content may be converted into a fixed format page wherein the formatting characteristics are held constant and the annotations remain in the same location with respect to the underlying digital content.  Formatting characteristics for other pages of the digital content may be altered, however the fixed format page maintains the same format as when the annotations were added.); 
converting the format of the first document to generate a second document if the format of the first document is not the preset format, wherein a format of the second document is the preset format (Abstract, Upon receiving virtual ink annotations, the current page of digital content may be converted into a fixed format page wherein the formatting characteristics are held constant and the annotations remain in the same location with respect to the underlying digital content.  Formatting characteristics for other pages of the digital content may be altered, however the fixed format page maintains the same format as when the annotations were added.); and 
receiving comment information on the second document, and displaying the comment information  [0023] In some embodiments, once virtual ink has been added to digital content, the user can flip through the pages in the selective fixed format viewing mode with annotations visible inline.)
obtaining a format of the first document when the commenting behavior is identified, and determining whether the format of the first document is a preset format; converting the format of the first document to generate a second document if the format of the first document is not the preset format, wherein a format of the second document is the preset format.([0094] If a Current Document is acquired in a digitally encoded text format, then no document conversion is required.  But if the Current Document is acquired in a graphic image format, it may be converted (step 310) into a digitally encoded text format.  FIG. 11 shows a user screen for converting the scanned document to text.  A common means of converting a graphical image format into a digitally encoded text format is optical character recognition (OCR).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Homer with the method of Neugebauer. Motivation to do so would have been to analyze the current document format to alleviate unnecessary conversion thereby saving processing. 
Neugebauer-Homer fails to distinctly point out identifying behavior indicative of an intent to comment on a first document and in response to identifying the behavior indicative of the intent to comment converting the document. However, Carlen teaches identifying behavior indicative of an intent to comment on a first document and in response to identifying the behavior indicative of the intent to comment converting the document ([0031] Selection of the markup service 244 causes the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Carlen with the method of Neugebauer-Homer. Motivation to do so would have been to save on processing requirements, since there would not be a need to covert the document if the user is not interested in making annotations to the document. 
Neugebauer-Homer-Carlen fails to distinctly point out determining that the format of the first document is not the preset format, converting the format of the first document and generating a second document wherein a format of the second document is the preset format. However, Gillett teaches determining that the format of the first document is not the preset format, converting the format of the first document and generating a second document wherein a format of the second document is the preset format ([0065] Once the document is received it may be determined if the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Gillett with the method of Neugebauer-Homer-Caren. Motivation to do so would have been to provide a consistent working format for the documents without having to convert/generate every document, especially if the document is already in the appropriate format. The selective conversion would again save on processing.


As per claim 2, Homer teaches the method according to claim 1, wherein the converting the format of the first document to generate a second document comprises: when the format of the first document is an image format, performing optical character recognition OCR on the first document ([0094] If a Current Document is acquired in a digitally encoded text format, then no document conversion is required.  But if the Current Document is acquired in a graphic image format, it may be converted (step 310) into a digitally encoded text format.  FIG. 11 shows a user screen for converting the scanned document to text.  A common means of converting a graphical image format into a digitally encoded text format is optical character 

As per claim 3, Neugebauer teaches the method according to claim 1, wherein the identifying a commenting behavior for commenting on a first document comprises: obtaining an operation position of the operation; determining whether the operation position is within a comment area, and if the operation position is in the comment area, determining that the operation with the operation position in the comment area is the commenting behavior; if the operation position is not within the comment area, obtaining an operation attribute - 27/32-4831-0346-6698.1180312901US-US201909271Fof the operation; and if the operation attribute is a preset comment attribute, determining that the operation with the operation attribute being the preset comment attribute is the commenting behavior ([0055] FIGS. 8a-b illustrate an example fixed format viewing mode that can be applied to a touch sensitive display of an electronic device, in accordance with an embodiment of the present invention.  As can be seen, FIG. 8a shows a page of an eBook in a fixed format viewing mode and containing virtual ink annotations.  In this particular example, the user is viewing the eBook page in the portrait orientation.  FIG. 8b shows an example of how the fixed format viewing mode may display a fixed format page when the device is rotated into the landscape orientation.  In a flowable format mode, rotating the device into the landscape 
 
Claim 9 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 10 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 11 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 



Claims 4-8,12-13,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al (“Neugebauer”, US 2015/0100876) in view of Homer (“Homer”, US 2015/0074145) in view of Carlen et al (“Carlen”, US 2015/0347368) in view of Gillett et al (“Gillett”, US 2015/0227514) in view of Wang et al (“Wang”, US 2015/0370772).

As per claim 4, Neugebauer-Homer-Carlen-Gillett fail to distinctly point out a sidebar. However, Wang teaches the method according to any one of claims 1, wherein the receiving comment information on the second document and displaying the comment information comprises: determining a document content selected by the operation based on the operation position of the operation, and adding a comment area for the document content, wherein the added comment area is arranged in a sidebar of the display interface, and the sidebar is adjacent to an area for displaying the second document in a longitudinal direction: receiving the comment information that is inputted: and displaying the comment information in the added comment area  (Figure 3A-3B,  [0032]  The comment card 320 may be displayed in a comment pane 316 of the user interface 302 of the application presenting the document 304, which may be adjacent to the document 304.  The comment pane 316 may also include one or more other comment cards 318 associated with text-based comments and various control elements (e.g., 322 and 324) enabling user interaction with the comment pane 316.  The other comment cards 318 associated with text-based comments may include textual content associated with the document that were inserted by the user or other users via typing through physical and/or on-screen keyboard input methods, for example.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Wang with the method of Neugebauer-Homer-Carlen-Gillett. Motivation to do so would have been to provide an organized way of displaying the comments in one place for the user’s convenience. 

As per claim 5, Wang teaches the method according to claim 4, wherein after displaying the comment information in the added comment area the method further comprises: receiving a first instruction for hiding the added comment area hiding the added comment area, and setting a hide icon for the hidden comment area: and receiving a second instruction for expanding the added comment area, expanding the added comment area, and canceling the hidden icon, wherein the second instruction is generated when the hide icon is clicked ([0025],[0033]  In some embodiments, if more than one annotation is associated with the portion of the document, the first user 106 and/or the second user 112 may be enabled to hide all annotations at once or show all annotations at once employing a "hide all annotations" control element and "show all annotations" control element, respectively.)

As per claim 6, Wang teaches method according to claim 3, wherein if the operation position is within the comment area, the receiving comment information on the second document and displaying the comment information comprises: receiving the comment information; determining a display position for the comment information based on the operation position; and displaying the comment information at the display position  ([0032] A first control element 322 may enable the user to add one or more other text-based comments, and a second control element 324 may enable the user to further annotate the same portion of the document 304 and/or annotate another portion of the document 304.  Within the comment pane 316, the user may also be able to reply to each comment card (e.g., 318 and 320) 
 
As per claim 7, Wang teaches the method according to claim 6, wherein the determining a display position for the comment information based on the operation position comprises: determining whether there is historical comment information at the operation position; - 28 32 - 4831-0346-6698.1180312901US-US201909271F if there is historical comment information at the operation position, adding the comment information as a comment reply to the historical comment information; and if there is no historical comment information at the operation position, displaying the comment information at the operation position ([0032] A first control element 322 may enable the user to add one or more other text-based comments, and a second control element 324 may enable the user to further annotate the same portion of the document 304 and/or annotate another portion of the document 304.  Within the comment pane 316, the user may also be able to reply to each comment card (e.g., 318 and 320) and/or update a status of each comment card (e.g., 318 and 320).  The status may include characteristics of the comments and/or annotations such as read, selected, new, and/or completed.)

As per claim 8, Wang teaches the method according to any one of claims 1, wherein before the monitoring an operation performed by a user on a display interface, the method further comprises: receiving an instruction for displaying a comment area, and expanding the comment area on the display interface in response to the instruction, and displaying existing historical comment information in the comment area (see [0032]-[0033]).

Claim 12 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 16 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198